NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES T. CROCKETT,                            No. 18-16614

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00959-JJT-JZB

 v.
                                                MEMORANDUM*
VENALONZO, S.S.U., CO II,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Arizona state prisoner Charles T. Crockett appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that a

contraband investigation violated his constitutional rights. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Ballen v. City of Redmond, 466 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
736, 741 (9th Cir. 2006). We affirm.

      The district court properly granted summary judgment on Crockett’s First

Amendment retaliation claim because Crockett failed to raise a genuine dispute of

material fact as to whether defendant’s action did not reasonably advance a

legitimate correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th

Cir. 2005) (elements of a retaliation claim in the prison context).

      The district court properly granted summary judgment on Crockett’s Fourth

Amendment claim arising out of a strip search because Crockett failed to raise a

genuine dispute of material fact as to whether the search was unreasonable in its

scope, manner, location, or justification. See Bell v. Wolfish, 441 U.S. 520, 559

(1979) (factors to be considered when evaluating whether search was unreasonable

under Fourth Amendment).

      The district court properly granted summary judgment on Crockett’s Fourth

Amendment claim related to Crockett’s fecal sample on the basis of qualified

immunity because defendant’s conduct did not violate clearly established rights.

See Plumhoff v. Rickard, 572 U.S. 765, 778-79 (2014) (defendants sued under

§ 1983 are entitled to qualified immunity unless they violated a right that was

clearly established; “a defendant cannot be said to have violated a clearly

established right unless the right’s contours were sufficiently definite that any

reasonable official in the defendant’s shoes would have understood that he was


                                          2                                    18-16614
violating it”).

       The district court properly granted summary judgment on Crockett’s Eighth

Amendment cruel and unusual punishment claim because Crockett failed to raise a

genuine dispute of material fact as to whether any alleged deprivation was

objectively sufficiently serious. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(the complained of act or omission must result in the denial of “the minimal

civilized measure of life’s necessities” (citation and internal quotation marks

omitted)).

       The district court properly granted summary judgment on Crockett’s

Fourteenth Amendment due process claim because Crockett failed to raise a

genuine dispute of material fact as to whether the complained of conduct

implicated a liberty interest. See Chappell v. Mandeville, 706 F.3d 1053, 1062-63

(9th Cir. 2013) (temporary contraband watch does not trigger due process

protections).

       Crockett’s motion for appointment of counsel (Docket Entry No. 11) is

denied.

       AFFIRMED.




                                          3                                       18-16614